UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-147247 Attune RTD (Exact name of registrant as specified in its charter) Nevada 32-0212241 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3achevah Dr, #B117 Palm Springs, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(760)323-0233 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. YesoNo þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer(Do not check if a smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the closing price as of the last business day of the registrant’s most recently completed second fiscal quarter was approximately $3,678,869. The number of shares outstanding of the registrant’s common stock, as of March 31, 2011, was 42,238,509 -1- PART I ITEM 1. BUSINESS Company Overview Organization ATTUNE RTD is a Nevada corporation which was originally incorporated as Catalyst Set Corporation on December 19, 2001 and changed its name in September 2007 to Interfacing Technologies, Inc and again changed to our current name in March 2008. We maintain our principal place of business and corporate headquarters at 3achevah Road, Suite 117, Palm Springs, CA92262.Our phone number is: (760)323-0233.Our website is www.attunertd.com. Business ATTUNE RTD uses its patented-pending, proprietary technology in products designed to promote energy conservation and save cost for owners of swimming pools.It is also designed to prevent potential costly maintenance problems from occurring in swimming pool filtration systems. We currently have two models of our product, the “BrioWave 175p” and “BrioWave 325p”, and an interactive Graphical User Interface (GUI) The “BrioWave 325p” is designed to conserve energy and reduce costs through an electrical control center with timing mechanisms linking the pool owner’s air conditioning/heating, or HVAC, unit and the pool circulation and filtration system.It coordinates the timing of operation of the HVAC unit and the pool circulation and filtration system.The deviceis also designed to reduce potential costly swimming pool maintenance problems by monitoring pressure in a swimming pools filtration system.The BrioWave 325p is designed with all of the functionality of the BrioWave 175p; however, the BrioWave 325p is designed to monitor pressure in the swimming pools filtration system and react to overpressure conditions by reading from a pressure switch that must be installed in line on the filtration system plumbing lines and wired to a feature on the BrioWave 325p controller. When an over pressure condition exists, a signal is sent to the automatic in line valve controls, which are not included and plumbed in line and powered separately, to rotate one hundred and eighty degrees to reverse the flow of water in the filtration system to clear dirt or debris from the filter, which are ejected into a small holding tank which must be purchased separately. The device is Wi-Fi enabled allowing it to communicate directly to the newly developed globally implemented smart meter that allows the utilities to measure energy inflow and outflows during time of use, allowing for integration within the utilities newly developed smart grid infrastructure.The Graphical User Interface is a server based software platform that allows users of both BrioWave control units to access, control, change and view BrioWave parameters from remote locations.The Graphical User Interface (GUI) was launched on November 28, 2010.Modifications to the Graphical User Interface continue, and the company has partnered with Information Builders to develop the Business Intelligence platform module for the GUI. Work on the Business Intelligence software platform is expected to commence by the end of April and is expected to be completed by July 2011.The Graphical User Interface and Business Intelligence Information systems software modules will be available to BrioWave consumers through an annual license fee. The “BrioWave 175p” model does not contain the pressure monitoring/automatic backwash system. The BrioWave 175p is near completion, and pilot units were delivered to a vendor on November 28, 2010. The BrioWave 325p is currently in development and we expect to have units in production by January 2012.We expect to have BrioWave 175p units in production for delivery by July 2011.We estimate initially we will need to build 5,000 units of the BrioWave 175p. On a go forward basis, the Company is seeking additional financing through equity private placements. The company had determined that it would need approximately $4.3 million in funding to meet all of its planned obligations to fund product development expenditures, meet current selling, general and administrative expenses, future expenses, purchase technology equipment and hire new sales staff necessary to implement and roll out its business strategy over the next 18-24 months. This funding is not required to be funded all at once, as the business can continue to operate and meet its current administrative and software development expenses on a limited basis requiring $950,000 over the next 12 months until full funding occurs. If we secure this funding, we will be able to create an inventory of 5,000 BrioWave 175p units, hire various sales representatives, implement the company’s marketing communication strategy which includes print and digital marketing communications, complete the business intelligence software module, complete development on the BrioWave 325p, and complete preliminary design and development of the company’s proprietary electronic motor. We have generated minimal revenue from the sale of our products.There is substantial doubt about our ability to continue as a going concern over the next twelve months. -2- ITEM 1A. RISK FACTORS. Not applicable for smaller reporting companies.However, our principal risk factors are described under “Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations.” ITEM 1B. UNRESOLVED STAFF COMMENTS. None. ITEM 2. PROPERTIES. Our corporate headquarters, including our principal administrative, marketing, technical support and research and development departments, are presently located in Palm Springs, CA, in a leased office building of approximately 2,000 square feet.The monthly cost of the lease was approximately $1,783, and expired on September 30th, 2010.Company management executed a Lease Modification and Extension Agreement dated March 15th, 2010, reducing the monthly lease payment from $1,783to $1,400 per month, extending the lease term for an additional one year commencing October 1, 2010 and ending on September 30, 2011. ITEM 3. LEGAL PROCEEDINGS.We are not currently subject to any legal proceedings.From time to time, we have been party to litigation matters arising in connection with the normal course of our business, none of which has or is expected to have a material adverse effect on us. ITEM 4. (REMOVED AND RESERVED). -3- PART II ITEM 5. STOCKHOLDER MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our common stock is quoted on the Over-the-Counter Bulletin Board, or the Bulletin Board, under the symbol “AURT“.The last reported sale price of our common stock as reported by the Bulletin Board on December 6th 2010 was $0.51 per share.As of March 25, 2011, there were 231 holders of record.The following table provides the high and low bid price information for our common stock for the periods indicated which reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Year QuarterEnded BidPrices High Low (1) 2010 June 30 September 30 December 31 (1)We began trading on the Bulletin Board on May 14, 2010. Dividend Policy We have not paid any cash dividends on our common stock and do not plan to pay any such dividends in the foreseeable future. We currently intend to use all available funds to develop our business.We can give no assurances that we will ever have excess funds available to pay dividends. The Class B Participating Cumulative Preferred Super-voting Stock owned by certain of our officers and directors pays a cumulative dividend at 6%. For the years ended December 31, 2010, 2009 and 2008, the board of directors did not declare any dividends and dividends will not be declared until we have sufficient cash from profits to do so. Total undeclared Class B Participating Cumulative Preferred Super-voting Stock dividends as of December 31, 2010 was $70,237. Recent Sales of Unregistered Securities In addition to those unregistered securities previously disclosed in reports filed with the Securities and Exchange Commission, or the SEC, we have sold securities without registration under the Securities Act of 1933 in reliance upon the exemption provided in Section4(2) and Rule506 there under, as described below. Name of Class Date Sold No.of Securities Reason for Issuance Investor January 4, 2010 through March 26, 2010 399,716 Class A Common Shares Investment Trade Creditor January 4, 2010 through March 15, 2010 181,000 shares of common stock Payment in lieu of cash Trade Creditors June 7, 2010, through June 21, 2010 755,485 shares of common stock Payment in lieu of cash Investor April 5, 2010 through June 1, 2010 553,185 shares of common stock Investment Investor July 30, 2010 through September 22, 2010 530,181 shares of common stock Investment Investor October 4, 2010 through December 23, 2010 664,041 shares of common stock Investment Trade Creditor December 31, 2010 81,764 share of common stock Payment in lieu of cash -4- ITEM 6. SELECTED FINANCIAL DATA. Not applicable to smaller reporting companies. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview ATTUNE RTD uses its patented-pending, proprietary technology in products designed to promote energy conservation and save cost for owners of swimming pools.It is also designed to prevent potential costly maintenance problems from occurring in swimming pool filtration systems. During 2010, we accomplished significant milestones, including: · In 2010, we raised $442,181 gross, providing us with the funds to continue our product development. · The company signed a Technical Information License Agreement with Itron. · In December 2010, we started selling our first products in the Texas market. · In December 2010, we continued our negotiations with a major energy company. Critical Accounting Estimates This discussion and analysis of our financial condition presented in this section is based upon our financial statements which have been prepared in accordance with accounting principles generally accepted in the United States.The preparation of our financial statements and related disclosures requires us to make estimates, assumptions and judgments that affect the reported amount of assets, liabilities, revenue, costs and expenses, and related disclosures.We believe that the estimates, assumptions and judgments involved in the accounting policies described below have the greatest potential impact on our financial statements and, therefore, consider these to be our critical accounting policies.On an ongoing basis, we evaluate our estimates and judgments, including those related to accrued expenses, allowance for accounts and loans receivable, estimates of depreciable lives and valuation of property and equipment, valuations of discounts on debt, valuation of beneficial conversion features in convertible debt, valuation and amortization periods of intangible assets, valuation of stock based compensation and valuation of deferred patent and officers contributed services and the deferred tax valuation allowance.We based our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions. Stock Based Compensation We adopted ASC 718-20-10, Share Based Payment (formerly SFAS No. 123R) which establishes the financial accounting and reporting standards for stock-based compensation plans.As required by ASC 718-20-10, we recognize the cost resulting from all stock-based payment transactions including shares issued under our stock option plans in the financial statements.Stock based compensation is measured at fair value at the time of the grant. -5- Valuation of Long-Lived and Intangible Assets and Goodwill Pursuant to the ASC 350-10-05 Goodwill and Other Intangible Assets (formerly SFAS 142 and 144) and the Impairment or Disposal of Long-lived Assets, we assess the impairment of identifiable intangibles, long-lived assets and goodwill annually or whenever events or circumstances indicate that the carrying value of these assets may not be recoverable. Factors we consider include and are not limited to the following: ● Significant changes in performance relative to expected operating results ● Significant changes in the use of the assets or the strategy of our overall business ● Significant industry or economic trends As determined in accordance with the ASC, if the carrying amount of goodwill of a reporting unit exceeds its fair value, the impairment loss is measured as the amount by which the carrying amount exceeds the fair market value of the assets.In accordance with the ASC, in determining if impairment exists, we estimate the undiscounted cash flows to be generated from the use and ultimate disposition of these assets.The impairment loss is measured as the amount by which the carrying amount of the assets exceeds the fair market value of the assets. Revenue Recognition We recognize revenue when the following criteria have been met: persuasive evidence of an arrangement exists, the fees are fixed or determinable, no significant company obligations remain, and collection of the related receivable is reasonably assured. The company recognizes revenue in the same period in which they are incurred from its business activities when goods are transferred or services rendered. The company’s revenue generating process consists of the sale of its proprietary technology or the rendering of professional services consisting of consultation and engineering relating types of activity within the industry. The company’s current billing process consists of generating invoices for the sale of its merchandise or the rendering of professional services. Typically, invoices are accepted by vendor and payment is made against the invoice within 60 days upon receipt. New Accounting Pronouncements See Note 1 to our financial statements included in this report for discussion of recent accounting pronouncements. Results of Operations We are still a development stage company with limited revenues. During the fourth quarter 2010, we had product sales of $11,500 and consulting income related to the product sales of $12,925. Revenue: Our revenue for the year ended December 31, 2010 increased to $24,425 from $0 for the period from July 14, 2007 (Inception) to December 31, 2009, The increase is primarily attributable to including some limited income related to our attempt to launch our products to the market. In the future, we expect our revenue to grow as we are able to launch our products to the market place. -6- Operating Expenses: During the year ended December 31, 2010 our operating expenses increased by $425,331, an increase of 72% over the year ended December 31, 2009. Approximately $153,000 of this increase related to subcontracted services to implement software and programming changes to our products. In addition, professional fees increased by approximately 32% ($20,000) over the prior period mainly caused by the Company becoming public and additional costs of maintaining and meeting its filing requirements. Marketing expenses during the year ended December 31, 2010 also increased by approximately $80,000 or 216%. This large increase was a result of the company attempting to market its products and establish such markets before the final product launch. Compensation and related costs include salaries and payroll taxes. This compensation expense for the year ended December 31, 2010 increased by only $1,431 from $252,673 to $254,104 for the year ended December 31, 2009 to December 31, 2010. Advertising expense primarily consists of expenses related to design, print and promotion of future products.The Advertising expense for the years ended December 31, 2010 and 2009 increased to $11,700 from $4,500 respectively. The net loss for the year ended December 31, 2010 was $1,036,938 loss per share basic and diluted was $0.05. Liquidity and Capital Resources In 2010, we used $486,879 in cash for operations.The cash used consisted of our net loss $1,036,938 offset by certain larger non-cash items including stock granted for services of $341,005. In 2010, we were provided $440,300 of cash in financing activities including $442,181 received from the sale of common stock, and a $175,825 non cash charge for redemption of common stock by the officers in lieu of loan receivables. In 2010, our investing activities used net cash of $24,422 mainly attributable to the investing in additional trademarks. To remain operational through the next 12 months, we will need to improve our cash flows.To accomplish this, our management has been focused on raising additional capital and launching the first of its products to the marketplace.If we are unable to improve our cash flow, we may need to raise additional funds through equity or debt financings.If required, additional financing may not be available on terms that are favorable to us, if at all.Any equity financing may be very dilutive to our existing shareholders.If we are unsuccessful in our attempts to increase cash flows to cover our expenditures or raise additional funds in a financing, we may not be able to remain operational over the next 12 months. Forward-Looking Statements The statements in this report relating to our future liquidity, expectations regarding revenue and cost of revenue, expectations regarding growth in the BrioWave product line relative to our other services, its results on our revenue are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Additionally, words such as “expects,” “anticipates,” “intends,” “believes,” “will” and similar words are used to identify forward-looking statements. The results anticipated by any or all of these forward-looking statements might not occur.Important factors, uncertainties and risks that may cause actual results to differ materially from these forward-looking statements are contained in the Risk Factors that follow.We undertake no obligation to publicly update or revise any forward-looking statements, whether as the result of new information, future events or otherwise.For more information regarding some of the ongoing risks and uncertainties of our business, see the Risk Factors and our other filings with the SEC. -7- RISK FACTORS There are numerous and varied risks, known and unknown, that may prevent us from achieving our goals.If any of these risks actually occur, our business, financial condition or results of operation may be materially adversely affected.In such case, the trading price of our common stock could decline and investors could lose all or part of their investment. Risk Factors Relating to Our Company There is substantial doubt about our ability to continue as a going concern as a result of our lack of revenues and if we are unable to generate significant revenue or secure financing, we may be required to cease or curtail our operations. We are a development stage company.We have generated no significant revenues to date.Our auditors have raised substantial doubt as to our ability to continue as a going concern. In total, the business needs approximately $4,375,000 to fully implement our business plan. At December 31, 2010 we had $35,495 cash in the bank. We have no agreement, commitment or understanding to secure any such funding from any other source. There is uncertainty regarding our ability to implement our business plan without additional financing. We have a history of operating losses, limited funds and no agreements, commitments or understandings. Our future success is dependent upon our ability to commence selling our products, generate cash from operating activities and obtain additional financing. There is no assurance that we will be able to commence selling our product, generate sufficient cash from operations, sell additional shares of common stock or borrow additional funds. Our inability to obtain additional cash could have a material adverse affect on our ability to continue in business and implement our business plan. Our lack of operating history makes it difficult for an investor to evaluate our future business prospects. We have a limited operating history.We have generated minimal revenues from the sales of our product.Our business plan is speculative and unproven.There is no assurance that we will be successful in executing our business plan or that even if we successfully implement our business plan, we will ever generate significant revenues or profits, which makes it difficult to evaluate our business.As a consequence, it is difficult, if not impossible, to forecast our future results.Because of the uncertainties related to our lack of operating history, it is more difficult for an investor to make an investment decision concerning our securities than if we were a profitable operating business. The products we sell and install have never been sold on a mass market commercial basis, and we do not know whether they will be accepted by the market. The market for our Brio Wave products for use by residential, commercial, industrial and governmental users is at a relatively early stage of development and the extent to which the products we sell and install will be widely adopted is uncertain. If these products are not accepted by the market, our business plans, prospects, results of operations and financial condition will suffer. Moreover, demand for the products we sell and install may not develop or may develop to a lesser extent than we anticipate. The development of a successful market for our products and our ability to sell our products at a lower price per watt may be affected by a number of factors, many of which are beyond our control, including but not limited to:  The failure of our products to compete favorably against other similar energy conservation products on the basis of cost, quality and performance.  Our failure to develop and maintain successful relationships with suppliers.  Customer acceptance of our BrioWave. If our proposed products fail to gain sufficient market acceptance, our business plans, prospects, results of operations and financial condition will suffer. Because we depend and will depend upon third parties with whom we have no signed contracts for components used in manufacturing our product and for the manufacturing of our products, if these manufactures fail to perform or if we lose our relationships with these suppliers, our revenues could be reduced. We will rely on various third party suppliers for the components used in the production of our swimming pool electronic control products and for the manufacturing of our products.Specifically, we are outsourcing all production, including, but not limited to, the design of our printed circuit board technology, firmware, and software assembly to MEC Northwest.We maintain tooling in Guangzhou China for the purpose of manufacturing our polyethylene enclosure.We do not have any signed contracts pertaining to any of our manufacturing which exposes us to a greater risk of losing these suppliers or manufacturers than if we had written agreements. -8- If we lose these suppliers, there can be no assurance that we will be able to negotiate new supplier or manufacturer agreements on acceptable terms, if at all, or that current or future supplier or manufacturer arrangements will be successful. With respect to any products supplied or manufactured by third parties, there can be no assurance that any third-party supplier will performacceptably or that failures by third parties will not delay or impair our ability to deliver products on a timely basis, which could reduce our revenues. Technological changes in our industry could render our Brio Wave products obsolete, which could prevent us from achieving sales and market share. The failure of us or our suppliers to refine our, or their, technology and to develop and introduce new products could cause our, or their, products to become uncompetitive or obsolete, which could prevent us from increasing our sales and becoming profitable. The industry related to components using ourBrio Wave products is rapidly evolving and highly competitive. Development efforts may be rendered obsolete by the technological advances of others, and other technologies may prove more advantageous for the commercialization of products using our products. If this occurs, our sales could be diminished. Problems with product quality or product performance, including defects, in the Brio Wave products we distribute and install could result in a decrease in customers and revenue, unexpected expenses and loss of market share. Our Brio Wave products may contain undetected errors or defects, especially when first introduced. For example, components in our Brio Wave products may contain defects that are not detected until after they are shipped or are installed because we cannot test for all possible scenarios. These defects could cause us to, or may cause us to request that suppliers incur significant re-engineering costs, divert the attention of our personnel from product selling efforts and significantly affect our customer relations and business reputation. If we deliver components with errors or defects, or if there is a perception that our components contain errors or defects, our credibility and the market acceptance and sales of our products could be harmed. Similarly, if we deliver components with errors or defects, or if there is a perception that such components contain errors or defects, our credibility and the market acceptance and sales of our Brio Wave products could be harmed.Furthermore, widespread product failures may damage our market reputation and reduce our market share and cause sales to decline. Like other retailers, distributors and manufacturers of products that are used by consumers, we face an inherent risk of exposure to product liability claims in the event that the use of the component products in our energy systems results in injury. Our business may be subject to warranty and product liability claims in the event that our Brio Wave fails to perform as expected or if a failure of our Brio Wave results, or is alleged to result, in bodily injury, property damage or other damages. Because our Brio Wave isused with products that involve the use of electricity, it is possible that our products could result in injury, whether by product malfunctions, defects, improper installation or other causes. Moreover, we may not have adequate resources in the event of a successful claim against us. We have no product liability insurance. In addition, quality issues can have various other ramifications, including delays in the recognition of revenue, loss of revenue, loss of future sales opportunities, increased costs associated with repairing or replacing products, and a negative impact on our goodwill and reputation, which could also adversely affect our business and operating results. Our business’ exposure to product liability claims is expected to increase significantly in connection with the implementation of our business plan. We rely on suppliers to comply with intellectual property, copyright, hazardous materials and processes and trade secrecy laws and regulations and, if such laws and regulations are not sufficiently followed, our businesscould suffer substantially. We endeavor to comply with all law and regulation regarding intellectual property law, manufacturing process law and regulation;however, in many cases it is our supplier that must comply with such regulations and laws.Although we make efforts to ensure that products sourced from third parties comply with required regulation and law and that the operation of our suppliers do as well, our business could suffer if a supplier was, or suppliers were, found to be non compliant with regulation and law in our, our customers’ or our suppliers’ jurisdictions. Our inability to protect our intellectual property rights could allow competitors to use our property rights and technologies in competition against our company, which would reduce our sales. In such an event we would not be able to grow as quickly as expected, and the loss of anticipated revenues will also reduce our ability to fully fund our operations and to otherwise execute our business plan. We rely on a combination of only three patents pending, copyright, trademark and trade secret laws, proprietary rights agreements and non-disclosure agreements to protect our intellectual properties. We cannot give any assurance that these measures will prove to be effective in protecting our intellectual properties. We also cannot give any assurance that our existing patents will not be invalidated, that any patents that we currently or prospectively apply for will be granted, or that any of these patents will ultimately provide significant commercial benefits. Further, competing companies may circumvent any patents that we may ultimately hold by developing products which closely emulate but do not infringe our patents. We can give no assurance that we will be able to successfully defend our patents if and when received and proprietary rights in any action we may file for patent infringement. Similarly, we cannot give any assurance that we will not be required to defend against litigation involving the patents if and when received or proprietary rights of others, or that we will be able to obtain licenses for these rights. Legal and accounting costs relating to prosecuting or defending patent infringement litigation may be substantial. -9- We also rely on proprietary designs, technologies, processes and know-how not eligible for patent protection. We cannot give any assurance that our competitors will not independently develop the same or superior designs, technologies, processes and know-how. We have a policy concerning proprietary rights with our employees giving us proprietary rights to certain technology developed by those employees while engaged by our company; however, we can give you no assurance that courts of competent jurisdiction will enforce this policy. Our lack of an established brand name and relative lack of resources could negatively impact our ability to effectively compete in the market for applications using our Brio Wave which could reduce the value of your investment. We do not have an established brand name or reputation in the business of sales and installation of our Brio Wave products. We also have a relative lack of resources to conduct our business operations. Thus, we may have difficulty effectively competing with companies that have greater name recognition and resources than we do. Our inability to promote and/or protect our brand name may have an adverse effect on our ability to compete effectively in the energy systems market. Because our sales history may involve variations in sales by season, our financial results may vary from period to period which could affect our stock price if our securities become qualified for quotation on the Over the Counter Bulletin Board. The history of swimming pool electronic control products indicates that our busiest delivery periods tend to be March through September.October through February are slower periods. Accordingly, our financial results may vary from period to period which could affect our stock price if our securities become qualified for quotation on the Over the Counter Bulletin Board. Because insiders control our activities, they may cause us to act in a manner that is most beneficial to them and not to outside shareholders, which could cause us not to take actions that outside investors might view favorably and which could prevent or delay a change in control. Our executive officers, directors, and holders of 5% or more of our outstanding common stock beneficially own approximately 70.48% of our outstanding common stock and 100% or all 1,000,000 authorized shares of our Class B preferred stock which has 100 votes per share. As the Class B preferred stock votes with common stock, these individuals collectively hold 94.20% of the voting rights of our company.As a result, they effectively control all matters requiring director and stockholder approval, including the election of directors, the approval of significant corporate transactions, such as mergers and related party transactions. These insiders also have the ability to delay or perhaps even block, by their ownership of our stock, an unsolicited tender offer. This concentration of ownership could have the effect of delaying, deterring or preventing a change in control of our company that you might view favorably. Our management decisions are made by our management team, Shawn Davis and Thomas Bianco and Raymond Kwok Cheung Tai. If we lose their services, our revenues may be reduced. Our success is dependent in part upon the availability of our senior executive officers. The loss or unavailability to us of any of these individuals could have a material adverse effect on our business, prospects, financial condition and operating results. Specifically, we are substantially dependent on the continued services of Shawn Davis, Thomas Bianco and Raymond Kwok Cheung Tai. If Shawn Davis, Thomas Bianco and Raymond Kwok Cheung Tai are not able to continue as an officer, our prospects could be adversely affected and, as a result, the loss of Mr. Davis, Mr. Bianco and Mr. Tai’s services could materially adversely affect our operations.Shawn Davis and Thomas Bianco have an employment contract.We do not maintain key man insurance. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCOURSES ABOUT MARKET RISK. Not applicable to smaller reporting companies. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Our financial statements are contained in pages F-1 through F-19, which appear at the end of this report. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. None. -10- ITEM 9A. CONTROLS AND PROCEDURES. Not applicable. ITEM 9A(T). CONTROLS AND PROCEDURES. Disclosure Controls We carried out an evaluation required by Rule 15d-15 of the Securities Exchange Act of 1934, or the Exchange Act, under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in the Exchange Act Rule 15d-15(e)). Disclosure controls and procedures are designed with the objective of ensuring that (i) information required to be disclosed in an issuer's reports filed under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC rules and forms and (ii) information is accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosures. The evaluation of our disclosure controls and procedures included a review of our objectives and processes and effect on the information generated for use in this report.This type of evaluation is done quarterly so that the conclusions concerning the effectiveness of these controls can be reported in our periodic reports filed with the SEC.We intend to maintain these controls as processes that may be appropriately modified as circumstances warrant. Based on their evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that our disclosure controls and procedures (as defined in Rule 15d-15(e) of the Exchange Act) are not effective in timely alerting them to material information which is required to be included in our periodic reports filed with the SEC as of the end of the period covering this report. Management’s Report on Internal Control Over Financial Reporting. Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rule 15d-15(f).Under the supervision and with the participation of our management, including our Principal Executive Officer and Principal Financial Officer, we conducted an evaluation of the effectiveness of our internal control over financial reporting as of December31, 2010 based on the criteria set forth in Internal Control— Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.Based on our evaluation under the criteria set forth in Internal Control— Integrated Framework, our management concluded that our internal control over financial reporting was not effective as of December31, 2010. We are undertaking to improve our internal control over financial reporting and improve our financial reporting controls and procedures.A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the Company’s annual or interim financial statements will not be prevented or detected on a timely basis.As of December 31, 2010, we had identified the following material weaknesses which still exist as of December 31, 2010 and through the date of this report: As of December 31, 2010 and as of the date of this report, we did not maintain effective controls over the control environment.Specifically, our Board of Directors does not currently have any independent members and no director qualifies as an audit committee financial expert as defined in Item 407(d)(5)(ii) of Regulation S-B. Evaluation of Disclosure Controls and Procedures Our management is responsible for establishing and maintaining disclosure controls and procedures that are designed to ensure that information required to be disclosed in our reports under the Securities Exchange Act of 1934 (the “Exchange Act”) is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission (the “SEC”), and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure based closely on the definition of “disclosure controls and procedures” in Rule 15d-15(e) under the Exchange Act. In designing and evaluating the disclosure controls and procedures, management recognized that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives, and management necessarily was required to apply our judgment in evaluating the cost-benefit relationship of possible controls and procedures. -11- At the end of the period covered by this Annual Report, we carried out an evaluation, under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures.Based upon the foregoing, our Chief Executive Officer and Chief Financial Officer concluded that, as of December 31, 2010 our disclosure controls and procedures were not effective to ensure that the information required to be disclosed in our Exchange Act reports was recorded, processed, summarized, and reported on a timely basis. Changes in Internal Control Over Financial Reporting There were no changes in our internalcontrol over financial reporting that occurred during the fourth quarter of 2010 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. This report does not include an attestation report of our independent registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by our independent registered public accounting firm pursuant to the temporary rules of the SEC that permit us to provide only management’s report in this report. ITEM 9B. OTHER INFORMATION. None. -12- PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATION GOVERNANCE. The board of directors elects our executive officers annually.A majority vote of the directors who are in office is required to fill vacancies.Each director shall be elected for the term of one year, and until his successor is elected and qualified, or until his earlier resignation or removal.Our directors and executive officers are as follows: Name Age Position(s) Shawn Davis 41 Chief Executive Officer/Director Thomas Bianco 46 Chief Financial Officer/Treasurer/Director Paul Davis 64 Vice President/Director Timothy Smith 72 Secretary Steve Bailey 57 Operations Officer Shawn Steib 28 Executive Technical Officer Raymond Kwok Cheung Tai 60 Foreign Operations Officer Shawn Davis joined us in June 2007 as Chief Executive Officer.From June 2007 to present, Mr. Davis has been the C.E.O of Attune RTD.From 1995 to present owner of S.D. Electric.From March 2005 to 2007,worked for Davis Companies as V.P. of Operations.From 1998 to 2002, employed by El Monte Unified High School District as a school teacher.In 1997 earned a B.S. in Business from Azusa Pacific University.In 1995 obtained a C-10 Electrical Contractors License.In 2009 obtained a certificate from “Boots on the Roof” as a certified photovoltaic installer. Thomas Bianco joined us in June 2007 as Treasurer and Director.From June 1994 to date, he has been the owner of Bianco & Son Fine Jewelry & Collectables.He holds a Gemologist Degree received from the Gemological Institute of America issued in December 1994.In December 2005, he received a Bachelor Degree in Business Science (BSB/M) from University Phoenix.In May 2007, he received a Masters Degree in Business Administration (MBA) from Colorado State University.He holds a Second Hand Dealers License issued by the Palm Springs Police Department in July 2007 to present. Paul Davis joined us in June 2007 as Vice President and Director.From 2002 to date, he has been Senior Field Supervisor for Davis Companies, Inc., a general contracting business specializing in property management and medium sized construction projects. Timothy Smith joined us in June 2007 as Secretary.From 1966 to date, he has been an Engineer, in the Quotation Department for National Technical Systems, which specializes in engineering, testing and evaluation, certification servicing and technical resources. Steve Bailey joined us in June 2007 as Operations Officer.From 2007 to date, he has been president and CEO of American Patriot Building Contractors.From 2006 to 2007, he was Vice President of Operations for Davis Companies, Inc.From 2004 to 2006, he was Director of Human Resources for Stronghold Engineering, Inc.From 2002 to 2006, he was Project Manager for Stronghold Engineering, Inc.He received a Doctorate in Education from Pepperdine University in 2002, a Master's Degree in Education from California State University, San Bernardino in 1994 and a Bachelor's Degree in Business from University of Redlands in 1992. Shawn Steib joined us in June 2007 as Executive Technical Officer.From July 2000 to December 2005, he was a Tile Setter at Peterson Tile Inc.From December 2005 to March 2007, he was Vice President of Davis Companies, Inc.From March 2007 to date, he has been Vice President of Operations at American Patriot, an organization specializing in general construction of small to medium sized construction projects. Raymond Kwok Cheung Taijoined us in July 2007 and became the Foreign Operations Officer. From April 1989 to date, he has worked at Aqua Lung American Inc., as the Design and Development Manager. Aqua Lung America specializes in the design and manufacture of diving equipment.Mr. Tai had a personal bankruptcy under Chapter 13 which was discharged in October 2005. Family Relationships among Officers and or Directors Shawn Davis, C.E.O/Director and Paul Davis, Vice President/Director are father and son. Timothy Smith, Secretary is Shawn Davis’ father-in-law. Steve Bailey is Shawn Steib’s father in law. -13- Committees of the Board We expect our Board, in the future, to appoint an audit committee, nominating committee and compensation committee, and to adopt a charter relative to each such committee.We intend to appoint such persons to committees of the Board as are expected to be required to meet the corporate governance requirements imposed by a national securities exchange, although we are not required to comply with such requirement until we elect to seek listing on a national securities exchange. Code of Ethics Our Board has adopted a Code of Ethics that applies to all of our employees, including our Chief Executive Officers and Chief Financial Officer.Although not required, the Code of Ethics also applies to our Board.The Code provides written standards that we believe are reasonably designed to deter wrongdoing and promote honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships, full, fair, accurate, timely and understandable disclosure and compliance with laws, rules and regulations, including insider trading, corporate opportunities and whistle-blowing or the prompt reporting of illegal or unethical behavior.We will provide a copy of the Code of Ethics to any person without charge, upon request.The code of ethics is also posted on the company’s web site at www.attunertd.com under the “Investor Relations” tab, located in the “Corporate Information” section, entitled, “Code of Ethics for Senior Executives and Financial Officers”. The request for a copy can be made in writing to Attune RTD,3achevah Dr, #B117, Palm Springs, CA, 92262 Attention: Thomas Bianco. Shareholder Communications Although we do not have a formal policy regarding communications with the Board, shareholders may communicate with the Board by writing to us at Attune RTD 3achevah Dr, #B117, Palm Springs, CA 92262, Attention: Thomas Bianco.Shareholders who would like their submission directed to a member of the Board may so specify, and the communication will be forwarded, as appropriate. Director Independence We do not have an audit or compensation committee comprised of independent directors. We do not have any audit or compensation committee. These functions are performed by the board of directors as a whole. None of the members of the board of directors are independent directors under the definition set forth in the listing standards of the NASDAQ Stock Market, Inc. Thus, there is a potential conflict in that board members who are management will participate in discussions concerning management compensation and audit issues that may affect management decisions. Board Structure We have chosen to combine the Chief Executive Officer and Board Chairman positions.We believe that this Board leadership structure is the most appropriate for Attune RTD.Because we are a small company and do not have significant revenues, it is more efficientto combine them. Board Assessment of Risk Our risk management function is overseen by our Board.Our management keeps our Board apprised of material risks and provides our directors access to all information necessary for them to understand and evaluate how these risks interrelate, how they affect Attune RTD, and how management addresses those risks.Mr. Davis, as our Chairman and Chief Executive Officer, and Mr. Bianco, our Chief Financial Officer, work closely together with the Board once material risks are identified on how to best address such risk.If the identified risk poses an actual or potential conflict with management, our directors may conduct risk assessment analysis.Presently, the primary risks affecting Attune RTD are the lack of working capital and the inability to generate sufficient revenues so that we have positive cash flow from operations.The Board focuses on these key risks at each meeting and actively interfaces with management on seeking solutions. -14- Board Diversity While we do not have a formal policy on diversity, our Board considers as one of the factors the diversity of the composition of our Board and the skill set, background, reputation, type and length of business experience of our Board members as well as a particular nominee’s contributions to that mix.Although there are many other factors, the Committee seeks to attract individuals with knowledge of Internet marketing. ITEM 11. EXECUTIVE COMPENSATION. The following table reflects the compensation paid to our Chief Executive Officer and the two other executive officers serving at the end of the last fiscal year whose compensation exceeded $100,000, who we refer to as our Named Executive Officers. 2009 Summary Compensation Table Name Title Year Salary Bonus Stock awards Option awards Non qualified deferred compensation Allother compensation Total Shawn Davis CEO/Director $ 0 0 0 $ 0 Thomas Bianco Treasurer/Director $ 0 0 0 $ 0 2010 Summary Compensation Table Name and Principal Position Year Salary Stock Awards Option Awards Total (a) (b) ($)(c) ($)(e)(1) ($)(f)(1) ($)(j) Shawn Davis Chief Executive Officer Thomas Bianco’ Chief Financial Officer and Treasurer In June 2010, we issued 400,000 shares of Class A common stock to two officers, 200,000 individually, as a bonus incentive.The shares were immediately vested.The share grants were valued at $140,000 or $0.35 per share, based on contemporaneous cash sales prices.This amount was fully expensed as of September 30, 2010. Employment Agreements Effective March 26, 2008, the Company established two employment arrangements by resolution of the Board of Directors with Shawn Davis our chief executive officer and Thomas Bianco our chief financial officer.These arrangements established a yearly salary for each of $120,000. No formal employment agreement has been executed between the parties. As of December 31, 2010, the Company owed its officers $242,636 based on the terms of the agreement. -15- ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. The following table sets forth the number of shares of our common stock beneficially owned as of March 26, 2011 by (i) those persons known by us to be owners of more than 5% of our common stock, (ii) each director, (iii) our Named Executive Officers, and (iv) all of our executive officers and directors as a group: Title of Class Name and Address of Beneficial Owner Amount of Shares Beneficially Owned (1) Percent (1) Directors and Executive Officers: CommonStock (2)(3) Shawn Davis 24.71% Common Stock (2)(3)Thomas Bianco 24.71% Common Stock Raymond Tai 12.87% Common Stock (2)(3)Paul Davis 2.46% Common Stock (2)(3)Timothy Smith 2.05% All executive officers and directors as a group (5 persons) 66.80% 5% Shareholders: Common Stock Penson Financial Services, Inc 8.46% ————— * Less than 1% Applicablepercentages are based on 24,437,746 shares outstanding adjusted as required by rules of the SEC. Beneficial ownership is determined under the rules of the SEC and generally includes voting or investment power with respect to securities.Shares of common stock subject to options, warrants and convertible notes currently exercisable or convertible, or exercisable or convertible within 60 days after the date of this report are deemed outstanding for computing thepercentage of the person holding such securities but are not deemed outstanding for computing thepercentage of any other person.Unless otherwise indicated in the footnotes to this table, we believe that each of the shareholders named in the table has sole voting and investment power with respect to the shares of common stock indicated as beneficially owned by them. An executive officer A director. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. We owe Shawn Davis and Thomas Bianco $121,318 respectively for accrued compensation. ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES. On January 14, 2011, our Board of Directors approved the engagement of M&K CPAs, PLLC (“M&K”) to serve as our principal independent public accountant to audit our financial statements for the l year ended December 31, 2010.Prior to January 14, 2011, our independent registered public accounting firm was Salberg & Company P.A. (“Salberg”).As of December 31, 2010 there were no Audit fees billed by M&K. The accountant fees paid to Salberg relate to the year end December 31, 2009 audit and accompanying 2010 interim reviews.Audit fees billed by our independent registered public accounting firm for services rendered for the audit of our annual financial statements and review of our quarterly financial statements included in Form 10-Q for the last two years are presented below.Audit-related fees, tax fees, and other fees for services billed by our independent public accounting firm during each of the last two fiscal years are also presented in the following table: . -16- M&K CPAs, PLLC Audit Fees (1) Audit Related Fees (2) Tax Fees All Other Fees Salberg & Company P.A. Audit Fees (1) Audit Related Fees (2) 0 Tax Fees All Other Fees ————— (1)Audit fees – these fees relate to the audits of our annual consolidated financial statements and the review of our interim quarterly financial statements. (2)Audit related fees – The audit related fees for the year ended December 31, 2010 and 2009 were for professional services rendered for assistance with reviews of documents filed with the SEC. Our Board has not adopted a procedure for pre-approval of all fees charged by our independent auditors.The Board approves the engagement letter with respect to audit, tax, review services and other services. Item 15.Exhibits Exhibit Incorporated by Reference Filed or Furnished # Exhibit Description Form Date Number Herewith 3 Articles of Incorporation S-1 12/8/2009 1 First Amendment to Articles of Incorporation Second Amendment to Articles of Incorporation 2 3 10 Shareholder Loan Documents 3 By-Laws of Attune RTD S-1 2/11/2010 4 3 Name Change Amendment to Articles 5 3 Name Change Amendment to Article S-1 3/29/2010 5 10 Property Lease 2 10 Agreement USFI Marketing Communication 3 10 Form of employee proprietary rights agreement 4 10 Promissory Note–Davis S-1/A 4/26/2010 5 10 Promissory Note - Bianco 6 Agreement with Itron Agreement with TXU Energy Retail Company Letter of Intent Press Release 8K 9/20/2010 ————— *Management Compensatory Plan or Arrangement. **The confidential disclosure schedules are not filed in accordance with SEC Staff policy, but will be provided to the Staff upon request. Certain material agreements contain representations and warranties, which are qualified by the following factors: (i) the representations and warranties contained in any agreements filed with this report were made for the purposes of allocating contractual risk between the parties and not as a means of establishing facts; (ii) the agreement may have different standards of materiality than standards of materiality under applicable securities laws; (iii) the representations are qualified by a confidential disclosure schedule that contains nonpublic information that is not material under applicable securities laws; (iv) facts may have changed since the date of the agreements; and (v) only parties to the agreements and specified third-party beneficiaries have a right to enforce the agreements. Notwithstanding the above, any information contained in a schedule that would cause a reasonable investor (or that a reasonable investor would consider important in making a decision) to buy or sell our common stock has been included.We have been further advised by our counsel that in all instances the standard of materiality under the federal securities laws will determine whether or not information has been omitted; in other words, any information that is not material under the federal securities laws may be omitted.Furthermore, information which may have a different standard of materiality will nonetheless be disclosed if material under the federal securities laws. Copies of this report (including the financial statements) and any of the exhibits referred to above will be furnished at no cost to our shareholders who make a written request to Attune RTD., 3achevah Dr, #117, Palm Springs, CA 92262, Attention: Thomas Bianco. -17- SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: April 7, 2011 Attune RTD By: /s/ Shawn Davis Shawn Davis Chairman and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Title Date /s/ Thomas Bianco Chief Financial Officer (Principal Financial Offer and Chief Accounting Officer) April 7, 2011 Thomas Bianco /s/ Paul Davis Director April 7, 2011 Paul Davis /s/ Shawn Davis Director April 7, 2011 Shawn Davis -18- Financial Statement Index Page Report of Independent Registered Public Accounting Firm F-2 Report of Independent Registered Public Accounting Firm F-3 Balance Sheets F-4 Statements of Operations F-5 Statement of Changes in Stockholders’ Deficit F-6 Statements of Cash Flows F-7 Notes to Financial Statements F-8 F-1- Report of Independent Registered Public Accounting Firm To the Board of Directors Attune RTD (a development stage company) We have audited the accompanying balance sheet of Attune RTD (the “Company”) (a development stage company) as of December 31, 2010 and the related statements of operations, stockholders' equity (deficit), and cash flows for the year ended December 31, 2010. The financial statements for the year ended December 31, 2009 and the period from inception (July 14, 2007) through December 31, 2009 were audited by other auditors whose report dated March 29, 2010 expressed an unqualified opinion on those statements and included an explanatory paragraph regarding substantial doubt about the Company’s ability to continue as a going concern as addressed in Note 2 to the financial statements.These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Attune RTD as of December 31, 2010 and the results of its operations and cash flows for the period described above in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company suffered a net loss from operations and has a net working capital deficiency, which raises substantial doubt about its ability to continue as a going concern.Management’s plans regarding those matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ M&K CPAS, PLLC www.mkacpas.com Houston, Texas April 1, 2011 F-2- Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of: Attune RTD We have audited the accompanying balance sheet of Attune RTD (a development stage company) as of December 31, 2009, and the related statements of operations, changes in stockholders’ equity (deficit), and cash flows for the year ended December 31, 2009 and for the period from July 14, 2007, (Inception of Development Stage) to December 31, 2009.These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Attune RTD, as of December 31, 2009, and the results of its operations and its cash flows for the year ended December 31, 2009 and for the period from July 14, 2007 (Inception of Development Stage) to December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company reported a net loss of $645,946 and had cash used in operating activities of $348,224 for the year ended December 31, 2009.Additionally, as of December 31, 2009, the Company had a working capital deficit, a stockholders’ deficit and a deficit accumulated during development stage of $281,962, $50,929 and $1,510,191, respectively, and was a development stage company with no revenues.These matters raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans as to these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Salberg & Company, P.A. SALBERG & COMPANY, P.A. Boca Raton, Florida March 29, 2010 F-3- Attune RTD (a development stage company) Balance Sheets December 31, December 31, Assets Current Assets Cash $ $ Accounts Receivable - Total Current Assets Property and Equipment, net Other Assets Loans Receivable from Officers - Deferred Patent Costs, net Trademark - Security Deposit Total Other Assets Total Assets $ $ Liabilities and Stockholders'(Deficit) Current Liabilities Accounts Payable $ $ Accrued Salaries Accrued Expenses - Liability to Guarantee Equity Value Capital lease obligation Total Current Liabilities Long Term Liabilities Capital lease obligation - less current portion - Total Liabilities Commitments and Contingencies (See Note 9) Stockholders' (Deficit) Class B Participating Cumulative Preferred Super voting Stock, $0.0166 par value; 1,000,000 shares authorized; 1,000,000 issued and outstanding at December 31, 2010 and 2009, respectively Class A Common Stock, $0.0166 par value; 59,000,000 shares authorized; 24,519,509 and 21,439,145 shares issued and outstanding at December 31, 2010 and 2009, respectively Additional Paid-in Capital Deficit accumulated during development stage ) ) Total Stockholders'(Deficit) ) ) Total Liabilities and Stockholders' (Deficit) $ $ The accompanying notes are an integral part of these Financial Statements F-4- Attune RTD (a development stage company) Statements of Operations Year Ended Year Ended Period from July 14, 2007 December 31, December 31, (Inception of Development Stage) to December 31, 2010 Revenues $ $
